       Case 3:17-cv-01545-VLB Document 141 Filed 01/04/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

 ANTHONY BARONE, on behalf of himself :
 and all others similarly situated,   :
                                      : No. 3:17-cv-1545-VLB
 Plaintiffs,                          :
                                      :
 v.                                   : JANUARY 4, 2020
                                      :
 LAZ PARKING LTD, LLC,                :
                                      :
 Defendants.                          :

 DECISION GRANTING CONSENT MOTION TO REOPEN CASE AND GRANTING
FINAL JUDGMENT IN FAVOR OF THE REMAINING PLAINTIFFS WHO ACCEPTED
              RULE 68 OFFERS OF JUDGMENT, DKT. 140

      The underlying complaint brought by Terrell Day alleges Defendant violated

the Fair Labor Standard Act (“FLSA”), 29 U.S.C. §§ 201 et seq. by failing to pay

overtime wages to Mr. Day and others who are similarly situated (“Collective Action

Members”). [Dkt. 1]. The Plaintiffs substituted Mr. Day as the named Plaintiff with

Anthony Barone. [Dkt. 42, 45]. The action was conditionally certified. [Dkt. 70].

      On August 20, 2020, the Plaintiffs filed a Notice of Acceptance of Offers of

Judgment. [Dkt. 110]. This Notice provides that 59 of the action members have

accepted offers of judgment. Id. The Plaintiffs moved for entry of partial judgment

as to the 59 aforementioned Plaintiffs; [Dkt. 121]; which this Court granted. [Dkt.

125]. At that time three Plaintiffs remained with unsettled claims.

      The parties informed the Court that they were engaging in settlement

negotiations and required additional time to conduct discovery. [Dkt. 134]. By that

time, this case was pending for more than three years. In lieu of continually

extending deadlines as the parties engaged in settlement discussions, the Court


                                         1
        Case 3:17-cv-01545-VLB Document 141 Filed 01/04/21 Page 2 of 2




entered an order dismissing the case without prejudice to moving to reopen within

140 days, which would provide the parties sufficient time to reach a decision on

whether they would agree to a settlement or proceed to trial. [Dkt. 135].

      The Plaintiffs filed a consent motion to reopen and notice of acceptance of

offer of judgment for the remaining three Plaintiffs. [Dkt. 139, 140]. In this motion,

the Plaintiff’s request that the case be reopened for the purpose of (1) filing a notice

of acceptance of offers of judgment as to the three remaining Plaintiffs, and (2) to

file a satisfaction of all judgments entered in this case, “which will conclude the

case in its entirety.” [Dkt. 139].

      The Court grants the motion to reopen and directs the Clerk to enter

judgment as to the remaining Plaintiffs: Anthony Barone, Benjamin Lhota, and

Mahbub Ali. Thereupon the Clerk is directed the close the case and thereafter the

parties may file a satisfaction of all judgments entered in the case.

      IT IS SO ORDERED.
                                               Vanessa L. Digitally signed by
                                                          Vanessa L. Bryant
                                                          Date: 2021.01.04
                                               __________________
                                               Bryant     15:11:48 -05'00'
                                               Hon. Vanessa L. Bryant
                                               United States District Judge


Dated this day in Hartford, Connecticut.




                                           2
